The statute of 1783, c. 51, vesting certain powers in justices of the peace in criminal cases, requires them to commit to prison all persons guilty, or suspected to be guilty, of manslaughter, murder, and other capital offences, and [ * 338 ] to hold to bail those guilty of lesser * offences. The justice in this case, then, was wholly unauthorized to take this recognizance, which is therefore merely void. And the Court being of this opinion, the Solicitor-General entered a nolle prosequi to the scire facias.